NO. 07-11-0123-CV

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                      PANEL D

                                SEPTEMBER 1, 2011


           In the Matter of the Marriage of GEORGE EDWARD FROSCH and
                                 AVONNA KAY FROSCH
                          _____________________________

            FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

         NO. 79,906-E; HONORABLE DOUGLAS WOODBURN, PRESIDING


                               Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      George Edward Frosch appeals pro se a divorce decree ending his marriage to

Avonna Kay Frosch. He contends that Avonna commited perjury and forged a state

document because she was already married to another man at the time she married

appellant and that she forged the name of the person that was to stand in on his behalf

on the marriage by proxy certificate. He further contends that the 1994 Dodge Ram

pickup awarded to his wife in the decree of divorce was a gift to him by his stepfather

and was not community property.      He requests that we return the property that is

rightfully his and hold Avonna responsible for all court costs and attorney’s fees. We

affirm the decree.
       Appellant did not appear at the hearing on the petition for divorce filed by

Avonna. Although he sought a bench warrant from the site of his incarceration in Iowa

Park, Texas, which was denied, he did not meet his burden to show why his personal

presence was warranted. See In re Z.L.T., 124 S.W.3d 163, 165-66 (Tex. 2003). He

also did not request to participate in the proceeding by some other means such as by

telephone, affidavit, or video conferencing. Because appellant did not participate in the

hearing, he failed to perfect a record with respect to his current contentions.

       Therefore, appellant’s allegations that Avonna was already married, forged one

or more documents, and that the pickup truck was his separate property are factual

assertions without any support in the record. We do not consider such assertions on

appeal. Unifund CCR Partners v. Weaver, 262 S.W.3d 796, 797 (Tex. 2008).

       Accordingly, the divorce decree is affirmed.



                                                 Per Curiam




                                             2